DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 06/17/2021 which is a 371 of PCT/FR2019/052444 filed on 10/16/2019 claiming foreign priority to France Application 1859936 filed on 10/26/2018.  Claims 1 – 12 are examined.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1, l. 1 “An electric module of an…” is believed to be in error for --An electric fan module of an… to maintain consistency with dependent Claims 2 – 12.
Claim 2, ll. 3 - 4 “…which extends at a level of the radially outer each vane and which” is believed to be in error because one or more words appear to be missing from the phrase.
Appropriate correction is required.


Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Applicant’s Specification disclosed, on Pg. 8, ll. 6 – 7, “Figure 1 is a general axial sectional view of a double flow turbojet engine of the UHBR ID type according to the prior art”.  See MPEP § 608.02(g).
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Applicant’s Specification disclosed, on Pg. 8, ll. 8 – 9, “Figure 2 is a perspective view of the ends of the vanes of a conventional fan integrating an electric machine rotor”.  See MPEP § 608.02(g).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “which captures only an axially outer end and a transversely radially outer end of each vane of the fan” must be shown or the feature(s) canceled from the Claim 1.  The recited “each vane of the fan” is interpreted as ‘each fan blade of the fan’.  Applicant’s Figs. 3 – 12 only show the fan blade (13) having a single outer end, i.e., the fan blade tip.  None of the original figures show the fan blades (13) having two ends where the first end is ‘an axially outer end’ and the second end is ‘a transversely radially outer end’.  Appropriate correction is required.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, ll. 7 – 9 recites “which captures only an axially outer end and a transversely radially outer end of each vane of the fan”.  Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Figs. 3 – 12 only show the fan blade (13) having a single outer end, i.e., the fan blade tip.  None of the original figures show the fan blades (13) having two ends where the first end is ‘an axially outer end’ and the second end is ‘a transversely radially outer end’.  Consequently, Claim 1 is indefinite because it is unclear how the recited removable annulus can capture two ends of a fan blade when the conventional fan blades (13) shown in Fig. 12 only had a single outer end, i.e., the fan tip, as was conventional in the prior art.  Claims 2 – 12 depend from Claim 1 and are rejected for the same reason.
Claim 3, l. 3 recites “constitutes an extension which follows a chord at a tip of a blade of said vane”.  As discussed in the Drawing Objection section above, the recited “each vane of the fan” is interpreted as ‘each fan blade of the fan’.  Therefore, it is unclear how the radially outer end of the vane/fan blade, i.e., the fan blade tip, can have another blade with a tip.  Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Uskert (9,143,023) in view of Martensson (7,798,778).
Regarding Claim 1, Uskert teaches, in Figs. 1 - 12, the invention as claimed, including an electric module of an aircraft (Col. 1, ll. 60 - 65) fan, comprising; a fan provided with vanes (170 – Fig. 3, 310 – Fig. 12 – fan blades) which are rotatably movable inside a casing (162 – Fig. 3), and an electric machine which [The following is functional language which only requires the capability to operate as a motor or generator.] can operate as a motor or as a generator, the electric machine comprising a rotor (316, 317 – Figs. 5 and 7 - 12) secured to the fan (secured to fan blades 310) and a stator (106 – Col. 4, ll. 40 - 45) integrated into said casing (162), wherein the rotor (316, 317 – Figs. 5 and 7 - 12) of the electric machine is integrated into the fan (shown in Figs. 7 and 8) and comprises a removable annulus (316, 317 – Fig. 12) received inside said stator (106 – Col. 4, ll. 40 - 45) which is integrated into the casing (162 – Fig. 3).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the annulus of Uskert was ‘removable’ because any structure assembled by man could also be dis-assembled by man.

Martensson teaches, in Figs. 1a – 8, a similar aircraft fan (51) having a removable annulus (5 – Figs. 4 and 5) that captured only an axially outer end (fan leading edge capture by 11 and fan trailing edge captured by rear wall 23 – Figs. 6a and 6b) and a transversely radially outer end [side face surfaces (26 and 27) – Figs. 6a and 6b] of each vane (2 – fan blade) of the fan, which leaves a radially outer end of each vane (2 – fan blade) radially free with respect to the removable annulus (5).  Martensson teaches, in Col. 4, ll. 15 – 40, that there was a gap, i.e., clearance, between the top (radially outer face surface) of each fan blade and the removable annulus which allowed each fan blade to elongate during operation of the fan and also facilitated easy dismantling, i.e., removal, of said removable annulus (5 – Figs. 4 and 5) when the fan was not rotating, i.e., unloaded state at room temperature.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Uskert with the removable annulus captures only an axially outer end and a transversely radially outer end of each vane of the fan, which leaves a radially outer end of each vane radially free with respect to the removable annulus, taught by Martensson, to facilitate allowing each fan blade to .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Uskert (9,143,023) in view of Martensson (7,798,778) in further view of Applicant’s Admitted Prior Art (Fig. 1).
Re Claim 11, Uskert, i.v., Martensson teaches the invention as claimed and as discussed above; except, further comprising a planetary or epicyclic reduction gearbox members of which planetary or epicyclic reduction gearbox are connected to the casing of the turbomachine, to a shaft of a low-pressure body, and to a drive shaft of a hub of the fan.  AAPA teaches, in Fig. 1, an aircraft engine having a planetary or epicyclic reduction gearbox (56), members of which planetary or epicyclic reduction gearbox are connected to the casing (26) of the aircraft engine, to a shaft of a low-pressure body (44), and to a drive shaft (54) of a hub of the fan (12).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Uskert, i.v., Martensson with the a planetary or epicyclic reduction gearbox members of which planetary or epicyclic reduction gearbox are connected to the casing of the turbomachine, to a shaft of a low-pressure body, and to a drive shaft of a hub of the fan, taught by AAPA – Fig. 1, because all the claimed elements, i.e., a planetary or epicyclic reduction gearbox members of which planetary or epicyclic reduction gearbox are connected to the casing of the turbomachine, to a shaft of a low-pressure body, and to a drive shaft of a hub of the fan, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., aircraft gas turbine engines with a planetary or epicyclic reduction gearbox between the fan and the turbine allowed the fan to rotate as the fan’s optimum (slower) speed and allowed the turbine to rotate at the turbine’s optimum (faster) speed. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORNE E MEADE/Primary Examiner, Art Unit 3741